                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    UNITED STATES OF AMERICA

                v.                           No. 19 CR 669

    GREGG SMITH,                             Judge Edmond E. Chang
    MICHAEL NOWAK,
    JEFFREY RUFFO, and
    CHRISTOPHER JORDAN,

                Defendants.

                        REPLY BRIEF IN SUPPORT OF THE
                     UNITED STATES’ MOTION FOR A HEARING

       The United States of America, by Robert Zink, Chief of the Fraud Section of

the Criminal Division of the U.S. Department of Justice (“DOJ”), respectfully submits

this reply brief in support of the United States’ Motion for a Hearing (“Motion”) and

in response to Michael Nowak’s Response to the United States’ Motion for a Hearing

(“Response”).

I.     The Undisputed Facts Regarding Meister’s Involvement in the CFTC
       Silver Investigation Show His Personal and Substantial Participation

       Nothing in the defendant’s lengthy Response, including its 26-page expert

opinion from Professor Bruce Green (Strauber Decl. Ex. A)1 and 5-page declaration



1      The relevance of Professor Green’s purported expert opinion is not apparent
given that Professor Green concedes he has “no first-hand knowledge of the relevant
facts” (Strauber Decl. Ex. A ¶ 12), and, at its core, his report is simply an additional
legal brief in opposition to the government’s Motion. See Client Funding Solutions
Corp. v. Crim, 943 F. Supp. 2d 849, 863 (N.D. Ill. 2013) (“Opinions that amount to
legal conclusions do not assist the trier of fact.”); Burkhart v. Washington Metro. Area
Transit Auth., 112 F.3d 1207, 1213 (D.C. Cir. 1997) (finding an expert’s “testimony
as to the applicable legal standard was plainly erroneous, thus demonstrating the
from David Meister (Strauber Decl. Ex. B), changes the undisputed facts regarding

Meister’s involvement in the CFTC Silver Investigation, which demonstrate that he

was personally and substantially involved. Meister’s representation of Nowak in this

case, therefore, continues to raise significant concerns about a possible conflict of

interest under Rule 1.11(a)(2) of the New York Rules of Professional Conduct.

      The factual record is clear—and undisputed—that as the CFTC Enforcement

Director, and prior to his recusal, Meister oversaw the CFTC Silver Investigation,

which was a large, high-profile matter that was the focus of at least one CFTC

Commissioner. Meister himself acknowledges that he “spoke with others at the

CFTC concerning the CFTC Silver Investigation” and he has “a general recollection

of the substance of at least some of these discussions,” although without “recall[ing]

the details of these discussions.” (Strauber Decl. Ex. B ¶ 6.) Further, Meister does

not dispute that he “had supervisory responsibility for the silver investigation” and

that, until he was recused, he received “briefings from staff, emails, and memoranda

about the investigation.” (Sullivan Decl. Ex. D at 1.) Meister’s role and involvement

is unsurprising given that the CFTC Silver Investigation, as Meister himself notes,

was a large undertaking involving a significant amount of CFTC resources and,

therefore, would have been a focus of anyone in Meister’s position as Enforcement

Director. ((See Strauber Decl. Ex. E at 1.) (stating that by November 2011, three




danger in allowing experts to testify as to their understanding of the law” and noting
that “[e]ach courtroom comes equipped with a ‘legal expert,’ called a judge”).

                                         -2-
years into the Silver Investigation, the CFTC already had “analyzed over 100,000

documents and interviewed dozens of witnesses and obtained expert advice” in the

course of its “long, detailed, and thorough investigation”).)

      In addition, the fact that Meister discussed the CFTC Silver Investigation with

others, and received briefings and other information about it, makes sense given the

high-profile nature of the investigation.         Just six days before the public

announcement of Meister’s appointment as Enforcement Director, (see Sullivan Decl.

Ex. E), CFTC Commissioner Bart Chilton publicly noted the importance of the

ongoing CFTC Silver Investigation and stated:

             I believe that there have been repeated attempts to
             influence prices in the silver markets. There have been
             fraudulent efforts to persuade and deviously control that
             price. Based on what I have been told by members of the
             public, and reviewed in publicly available documents, I
             believe violations to the Commodity Exchange Act (CEA)
             have taken place in silver markets and that any such
             violation of the law in this regard should be prosecuted.

(Sullivan Decl. Ex. C at 2.) Commissioner Chilton continued in his statement to say

that, “I am hopeful that the agency will speak publicly about the investigation in the

very near future and when they do so that it will be in a more granular fashion than

I am permitted from doing at this time.” (Id.) The Silver Investigation clearly was a

priority for the CFTC and at least one of its Commissioners, who made the rare public

comment about an ongoing investigation to say he believed there had been attempts

to manipulate the silver markets. Thus, it comes as no surprise that Meister, as the




                                          -3-
CFTC Enforcement Director, was personally involved with CFTC Silver Investigation

and that he received briefings and discussed it with others at the CFTC.

      Despite the clear importance of the Silver Investigation to the CFTC, Meister

claims that he only had “[m]ere formal supervisory responsibility” (Response at 23),

and he attempts to minimize the investigation as just one of “hundreds of others

within his official oversight” (id. at 22). Meister’s dismissive characterization of the

investigation and his role, however, is belied by the public, high-profile nature of the

investigation and the significant resources the CFTC had devoted to the Silver

Investigation.

      Finally, Meister’s recusal from the CFTC Silver Investigation is further

evidence of his level of involvement and substantive understanding of the

investigation. His decision to recuse shows that Meister was sufficiently aware of the

substance of the CFTC Silver Investigation to determine that, in fact, he should

recuse himself from the investigation. (See Strauber Decl. Ex. B ¶ 6.) (stating Meister

“elected to recuse from the CFTC Silver Investigation as a result of my prior

representation of a client in an unrelated matter involving another agency”).) While

Meister provides little detail in his Response on the exact reason for his recusal, the

CFTC has explained that Meister “recused himself from the investigation in light of

his prior representation of another JP Morgan employee in an unrelated matter.”

(Sullivan Decl. Ex. D at 1 (emphasis added).) Clearly, Meister knew enough about

the substance of the CFTC Silver Investigation—and, in particular, that conduct at

JP Morgan was a focus of the investigation—to recuse himself from the matter.

                                          -4-
      The facts discussed above, together with those set forth in the government’s

Motion, demonstrate Meister’s personal and substantial participation in the CFTC

Silver Investigation. The Superseding Indictment in this case alleges that Meister’s

client in this case, Nowak, gave false answers to questions from a CFTC investigator

during that same investigation. (See Superseding Indictment ¶ 40 (Dkt. No. 52).)

Given these circumstances, it is difficult for the government to see how, consistent

with the applicable Rules of Professional Conduct, a lawyer can defend a client

against allegations that the client made false statements in connection with a CFTC

investigation when that lawyer was personally and substantially involved with that

same investigation while the CFTC Enforcement Director.

II.   The Court Should Confirm on the Record that Nowak Has Provided a
      Knowing and Intelligent Waiver of Any Actual or Potential Conflicts

      As set forth in the Response and Exhibit C to the Strauber Declaration, Nowak

has retained separate counsel to advise him in connection with the issues raised in

the government’s Motion regarding Meister’s actual or potential conflicts of interest

in this case. It appears Nowak has discussed the issues with separate counsel, and

separate counsel believes that Nowak has sufficient information to make a knowing

and intelligent waiver of any conflicts of interest presented by Meister’s role as CFTC

Enforcement Director, including any confidential CFTC information that Meister has

acquired, and that Nowak has executed a written waiver of any of the potential or

actual conflicts raised in the government’s Motion. (See Strauber Decl. Ex. C ¶¶ 5-7.)

Accordingly, the government respectfully renews its suggestion that the Court


                                          -5-
conduct a colloquy on the record with Nowak to ensure that he has provided his

informed consent and a knowing and intelligent waiver of any conflicts presented by

Meister’s representation of him in this case.

                                  CONCLUSION

      For the foregoing reasons, the government respectfully requests that the Court

hold a hearing to determine whether Meister has a conflict in this matter and, if so,

to take appropriate remedial measures in order to protect Nowak’s Sixth Amendment

rights and the integrity of these proceedings.

Dated: February 24, 2020

                                       Respectfully submitted,

                                       ROBERT A. ZINK
                                       Chief, Fraud Section
                                       Criminal Division
                                       U.S. Department of Justice


                                 By:     /s/Matthew F. Sullivan
                                       Matthew F. Sullivan, Trial Attorney
                                       Avi Perry, Assistant Chief
                                       1400 New York Avenue, N.W.
                                       Washington, D.C. 20530
                                       matthew.sullivan2@usdoj.gov/(202) 353-6200
                                       avi.perry@usdoj.gov/(202) 616-4619




                                         -6-
                          CERTIFICATE OF SERVICE

      I, Matthew F. Sullivan, hereby certify that on February 24, 2020, I caused the

foregoing Reply Brief in Support of the United States’ Motion for a Hearing to be

electronically filed with the Clerk of Court by using the Court’s electronic filing

system, which will automatically send a notice of electronic filing to the parties who

have entered an appearance in this case.

                                                     /s/Matthew F. Sullivan
                                                    Matthew F. Sullivan
